                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  ASHEVILLE DIVISION

 MICHAEL ALLEN JONES,                           )
                                                )
        Plaintiff,                              )
                                                )
 v.                                             )
                                                         Civil No. 1:18-CV-329-GCM
                                                )
 ANDREW SAUL,                                   )
 Commissioner of Social Security,               )
                                                )
        Defendant.                              )

                                             ORDER

       Plaintiff’s counsel filed a motion for approval of attorney’s fees under 42 U.S.C.

§ 406(b), in the amount of $6,000.00. Attorney’s fees under 42 U.S.C. § 406(b) are paid from

past-due benefits awarded to a successful claimant. Defendant filed a response, stating that under

Gisbrecht v. Barnhart, 535 U.S. 789 (2002), it is the duty of the Court to determine a reasonable

fee. After considering the factors identified by the Fourth Circuit in Mudd v. Barnhart, 418 F.3d

424, 428 (4th Cir. 2005), the Court finds the fees requested to be reasonable.

       It is ORDERED that Plaintiff’s counsel be awarded fees under 42 U.S.C. § 406(b) in the

amount of $6,000.00.
                                       Signed: January 6, 2021




         Case 1:18-cv-00329-GCM Document 18 Filed 01/06/21 Page 1 of 1
